Citation Nr: 0418797	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-22 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Propriety of the initial 30 percent evaluation for post-
traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from January 1967 to September 
1968.

This appeal arises from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  In this decision, the RO granted 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and assigned an initial evaluation of 30 
percent disabling.  The veteran has appealed this initial 
evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was afforded a VA compensation examination 
(psychiatric) in February 2003.  He reported treatment at a 
Vet Center by a Master of Social Work (MSW) and a Clinical 
Nurse Specialist (CNS), both supervised by a VA psychiatrist.  
The veteran submitted a statement from the MSW in January 
2003.  The actual treatment records from the Vet Center have 
not been obtained.  These are pertinent to the current claim 
and should be obtained on remand.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2003).

In his substantive appeal of August 2003, the veteran appears 
to claim that he had not been entirely candid with the VA 
examiner in February 2003 regarding the severity of his PTSD 
symptoms.  In addition, it does not appear that this examiner 
had access to the Vet Center treatment records when reviewing 
the veteran's medical history.  Therefore, this examination 
does not appear to be adequate for rating purposes.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Caffrey v. Brown 6 Vet. App. 377, 381 (1994) (A VA 
examination must consider records of prior medical 
examination and treatment in order to assure a fully informed 
examination.)  On remand, a new examination must be obtained 
and the examiner provided complete access to the veteran's 
treatment records for review.  

Finally, on remand the RO should ensure that all notification 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  See 38 U.S.C. § 5103(a); see also 
38 C.F.R. § 3.159(b) (2003) (adding an additional duty on VA 
to request "that the claimant provide any evidence in the 
claimant's possession that pertains to the claim").  

Accordingly, the case is hereby REMANDED for the following:

1.  Inform the veteran of (1) the 
information and evidence not of record that 
is necessary to substantiate the claim for 
an increased rating for PTSD; (2) the 
information and evidence that VA will seek 
to obtain on his behalf; (3) the 
information or evidence that he is expected 
to provide; and (4) request or tell him to 
provide any evidence in his possession that 
pertains to this claim.  A copy of this 
notification must be associated with the 
claims folder.  

2.  All of the veteran's inpatient and 
outpatient treatment records from the VA 
Medical Center in Denver, Colorado (Eastern 
Colorado Health Care System) dated from 
July 2002 to the present time should be 
obtained.  In addition, the veteran's 
actual treatment records, dated since 1994, 
from the Vet Center in Boulder, Colorado, 
should be obtained.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for a VA psychiatric 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the veteran's PTSD on his social 
and industrial adaptability.  In so doing, 
the examiner is asked to address his or 
her findings in the context of the 
veteran's work history.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.  If it is not 
possible to assign a GAF score on the 
basis of the veteran's PTSD alone, the 
examiner is asked to so state.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  Thereafter, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


